Citation Nr: 1500408	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease and bronchitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to May 1980.  The Veteran died in August 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is now under the jurisdiction of the New Orleans, Louisiana RO.

In a November 2013 decision, the Board dismissed the appeal for entitlement to service connection for chronic bronchitis due to the death of the Veteran.  However, the appellant submitted evidence within one year of the Veteran's death.  A December 2013 RO memorandum found that the Veteran's spouse met the criteria for substitution in the matter of the Veteran's appeal, which was pending at the time of his death.  See VA Fast Letter (FL) 10-30 (issued August 2010, as revised April 2013); 38 U.S.C. § 5121A.  Thereafter, the RO transferred the claims folder to the Board for appellate consideration.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C. § 5121A.  Therefore, the Board recognizes the Veteran's surviving spouse as the substituted claimant in this case.

The Veteran testified before the undersigned during a June 2012 video conference hearing.  A transcript of the hearing is associated with the claims folder.

In light of the medical evidence in this case, to include a July 2010 VA examination report wherein the Veteran was diagnosed with chronic obstructive pulmonary disease ("COPD") and the examiner provided an opinion regarding the etiology of any "other upper respiratory condition," the Board reframed the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).


FINDING OF FACT

The most probative evidence does not establish a relationship between an in-service injury, event, or disease and the Veteran's claimed respiratory disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include COPD and bronchitis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The appellant was also provided a notice letter, which included VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment for a private health care provider for the disability on appeal.  The appellant did not respond to the letter.  VA's duty to assist is not a one-way street.  If an appellant wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that there was compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The claims folder includes the Veteran's service treatment records, private medical treatment records, and VA medical treatment records.  VA medical treatment records were associated with the claims folder in accordance with the Board's February 2014 remand directive.  See Stegall, id.  

In addition, the Veteran was afforded a VA examination in July 2010 and addendum opinions were provided in March 2014, May 2014, and August 2014.   Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the July 2010 VA examiner did not provide a rationale as to why the Veteran's COPD was not related to active service.  In addition, the examiner indicated that there was "no evidence" to make a connection between the Veteran's in-service bronchitis and his current bronchitis despite statements from the Veteran and his wife regarding his chronic symptoms of bronchitis.  Therefore, the VA opinion in the July 2010 VA examination report is considered inadequate.  In accordance with the Board's February 2014 remand, addendum opinions were provided in March 2014, May 2014, and August 2014.  The Board finds that the addendum medical opinions are adequate as the examiners, cumulatively, reviewed the claims folder and provided medical opinions with supporting rationale and provided an etiological explanation for the Veteran's COPD and bronchitis-cigarette smoking.  The Board concludes that the remand directive was completed and the opinions are adequate.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Finally, the Board acknowledges that the post-service medical treatment records dated in the 2000s indicate diagnoses of asthma and acute pneumonia.  However, neither the Veteran nor his wife mentioned asthma or pneumonia, the service medical treatment records are absent for any notations, and the post-service medical evidence, specifically an August 2010 VA medical treatment record, indicated that the Veteran had "late onset asthma" and the July 2010 VA examiner noted that the Veteran's pneumonia was acute.  As a result, remanding to obtain a new medical opinion is not required and the Board finds that there is substantial compliance with the Board's remand.  Id.  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("Court") held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned explained the issue on appeal.  The undersigned also asked the Veteran regarding treatment and the Veteran responded that he was being treated by VA.  The VA treatment records were associated with the claims folder since that time.  There is no suggestion of deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, id., the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Notwithstanding any other provision of law, for claims filed after June 9, 1998, a Veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from an injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2014).  This provision does not preclude the establishment of service connection for a disability or death from a disease or injury which is otherwise shown to have been incurred or aggravated in military, naval, or air service or which became manifest to a requisite degree of disability during any applicable presumptive period.  38 U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2014).

In this case, the Veteran filed his claim for service connection in 2009.  The Board is bound by the laws enacted by Congress, and in the present case, there is simply no legal basis to award entitlement to service connection for a respiratory disorder as secondary to tobacco use in service.  Accordingly, to the extent that the Veteran's disability was due to tobacco use, the claim for entitlement to service connection must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Nevertheless, the Board notes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. § 3.300(b) do not prohibit service connection for disability or death from a disease or injury which is otherwise shown to have been incurred in or aggravated by active service, or which became manifest to the requisite degree of disability during any applicable presumptive period specified.  Accordingly, the Board will consider other bases under which the Veteran may establish service connection for a respiratory disability.

The medical evidence reflects that the Veteran was diagnosed with a respiratory disability.  The July 2010 VA medical examination report notes diagnoses of COPD and bronchitis.  A November 2011 VA treatment record noted that the Veteran quit smoking eight months ago and he smoked 1/2 pack per day ("PPD") since his teenage years.      

With respect to any in-service disease or injury, the service medical treatment records show that the Veteran was treated for bronchitis.  A January 1976 record reflects that the Veteran complained of a cold for four days and had a heavy cough and stuffy head.  An assessment of "acute bronchitis" was listed.  The April 1980 separation report of medical examination shows that all systems were clinically evaluated as normal.  The accompanying report of medical history shows that the Veteran checked the boxes "no" when asked if he ever had or has now a chronic cough; ear nose, or throat trouble; or, chronic or frequent colds.  In the section entitled "Statement of examinee's present health and medications currently used" the Veteran responded that he was in good health.  

Following active service, the private medical treatment records reflect that the Veteran was treated for bronchitis and COPD in the 2000s.  The Veteran testified that he was treated for bronchitis in the 1980s and 1990s but he did not have the records.  See hearing transcript.  In addition, the Veteran's wife was provided the opportunity to identify any records or submit the records herself but did not do so.  

On his VA Form 9, the Veteran stated that he began to experience chronic bronchitis during his period of active military service.  He reported that his first episode was in 1974 and he did not go to sick call at that time.  He stated that no person serving in the infantry went to sick call for fear of harassment or being labeled a "sick bay commando."  He stated that he first went to sick call in 1976 because his bronchitis got so bad he thought he was having a heart attack.  The Veteran stated that he had bronchitis at least seven to eight times per year since 1974.  

The Veteran's wife submitted a statement related to the onset and alleged chronic nature of the Veteran's bronchitis.  She explained that she was in a relationship with the Veteran for over twenty-nine years.  During that time, she stated that he had bronchitis consisting of persistent nighttime and daytime coughing and inability to sleep at night.  

A July 2010 VA examination report noted that the Veteran reported a history of a 25 pack cigarette smoking per year.  Diagnoses of cardiomyopathy, COPD, and smoking history were listed.  The examiner noted that the Veteran had chronic bronchitis.  Again, the Board finds that the examiner's opinion regarding the etiology of any upper respiratory condition is inadequate.   

An addendum opinion was provided in March 2014.  The examiner indicated review of the claims folder and opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In the rationale, the examiner stated that the medical records were reviewed and the Veteran had a long history of cigarette smoking and started in his teenage years prior to joining the service at age 19.  The etiology of COPD and bronchitis was cigarette smoking, which started prior to entering the service.  

An addendum opinion was obtained in May 2014.  The claims folder was reviewed.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the claimed condition, bronchitis and COPD, was causally and etiologically related to cigarette smoking, which started before the Veteran was in service.  The examiner stated that the Veteran's bronchitis and COPD were not causally or etiologically related to active service.  

Another addendum opinion was obtained in August 2014.  The claims folder was reviewed.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale for the opinion noted that the Veteran had a long cigarette smoking history, even as recent as 2013 that started prior to his military service.  The examiner stated that the fact that the Veteran reported having bronchitis attacks ever since his period of military service does not negate his long smoking history and its effects.  The etiology of his COPD and bronchitis was more likely than not cigarette smoking.

With respect to a nexus relationship between a current disability and active service, the Board finds that the most probative evidence does not support finding a relationship.  The addendum opinions provided by the March 2014, May 2014, and August 2014 examiners are assigned the most probative value.  The examiners' opinions followed reviews of the claims folder, the examiners noted and cited to evidence reviewed, and provided reasoning for the expressed opinions, including etiological explanations for the Veteran's respiratory disability.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  As the most probative evidence does not relate a respiratory disability to active service, service connection is not warranted.

With respect to assertions of continuity of symptomatology since active service, the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A respiratory disability, including diagnoses of COPD and bronchitis, is not recognized as a chronic condition.  38 C.F.R. § 3.309(a).  Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Here, the service medical treatment records reflect an assessment of acute bronchitis and the Veteran stated that he had chronic bronchitis since active service.  The Board does not find it reasonable that the Veteran would be experiencing such chronic symptoms and not report these symptoms during active service aside from the one record dated in January 1976.  While there are other records documenting treatment for other ailments to include pharyngitis and tonsillitis, there are no subsequent notations related to bronchitis.  The Board assigns greater probative value to the service medical treatment records wherein the January 1976 service medical treatment record characterized the bronchitis as "acute" not chronic.  Furthermore, the April 1980 separation report of medical examination shows that all systems were clinically evaluated as normal.  The separation report of medical examination noted obesity and pseudofolliculitis, but did not mention any respiratory disability.  The April 1980 report of medical history shows that the Veteran checked the boxes "no" when asked if he had now or ever had a chronic cough, ear, nose, or throat trouble; or, chronic or frequent colds.  The report of medical history shows that the Veteran stated that he was in good health.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  In light of the service medical treatment records and the separation report of medical examination and separation report of medical history, the Board finds that the accounts of the Veteran and his wife regarding the onset of his chronic bronchitis to not be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  It is also important to note that the Veteran reported a long history of smoking cigarettes.  Thus, even if the Veteran experienced chronic symptoms of bronchitis since service, as noted above, he cannot be compensated for a disability caused by tobacco use even when the use occurred during active service.  The VA examiners cumulatively opined that his disabilities were likely due to cigarette smoking.  

The Board recognizes the Veteran's statements that his disability is related to his active service.  He stated that his bronchitis began in 1974 and he was first treated in 1976 during active service.  He reportedly continued to have chronic attacks of bronchitis since 1974.  While a lay person may be competent to describe lay-observable symptoms, that lay person is not competent to provide an opinion as to whether a respiratory disability is related to active service.  Again, the Board has found that the Veteran's account and his wife's account regarding the onset of his bronchitis are not credible.  With respect to an opinion as to any other causal relationship between service and a respiratory disability, to include the Veteran's belief that his bronchitis could be related to exposure to gas in a gas chamber, is a complex medical question.  Neither the Veteran nor his wife was shown to possess the requisite medical training or knowledge to opine as to the cause of a respiratory disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Board attributes the most probative value to the addendum medical opinions.  The VA examiners have medical expertise, reviewed the claims folder, and provided negative nexus opinions.  The examiners cumulatively opined that the history of smoking cigarettes was the cause of the Veteran's claimed condition.   

In sum, the most probative evidence does not support a relationship between the Veteran's claimed respiratory disability and active service.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disability, to include COPD and bronchitis, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


